Exhibit 10.1


MOLINA HEALTHCARE, INC.
CHANGE IN CONTROL SEVERANCE PLAN
I.
INTRODUCTION

Molina Healthcare, Inc. considers the maintenance of a sound management to be
essential to protecting and enhancing the best interests of the Company and its
stockholders. Thus, the Company recognizes that the possibility of a Change in
Control may exist from time to time, and that this possibility, and the
uncertainty and questions it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders. Accordingly, the Company has determined that appropriate
steps should be taken to encourage the continued attention and dedication of
members of the Company’s management to their assigned duties without the
distraction which may arise from the possibility of a Change in Control.
This Change in Control Severance Plan (this “Plan”) shall be effective as of May
3, 2017 (the “Effective Date”). This Plan does not alter the status of
Participants as at-will employees of the Company. Just as Participants remain
free to leave the employ of the Company at any time, so too does the Company
retain its right to terminate the employment of Participants without notice, at
any time, for any reason.
However, the Company believes that, both prior to and at the time a Change in
Control is anticipated or occurring, it is necessary to have the continued
attention and dedication of Participants to their assigned duties without
distraction, and this Plan is intended as an inducement for Participants’
willingness to continue to serve as employees of the Company (subject, however,
to either party’s right to terminate such employment at any time). Therefore,
should a Participant still be an employee of the Company at the time of a Change
in Control, the Company agrees that such Participant shall receive the severance
benefits hereinafter set forth in the event the Participant’s employment with
the Company terminates under the circumstances described below.
II.
DEFINITIONS

As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.
(a)    Affiliate. Any entity which controls, is controlled by, or is under
common control with the Company.


(b)    Annual Base Salary. The Participant’s annual base salary paid or payable,
including any base salary that is subject to deferral, to the Participant by the
Company or any of its Affiliates at the rate in effect (or required to be in
effect before any diminution that is a basis of the Participant’s


1

--------------------------------------------------------------------------------




termination for Good Reason) on the Date of Termination or immediately prior to
the Change in Control if the Participant’s annual base salary was higher at such
time.


(c)
Annual Bonus. The Participant’s fiscal year target bonus opportunity.



(d)    Applicable Multiple.


(i)With respect to any Participant who is at or above the level of Senior Vice
President, two (2).


(ii)With respect to any Participant who is at or above the level of Vice
President, but below the level of Senior Vice President, one (1).


(iii)With respect to any Participant, other than a Participant identified in
clause (i) or (ii) of this Section 2(d), one (1).


(e)    Board. The Board of Directors of the Company.


(f)    Cause. With respect to any Participant:


(i)the Participant’s willful engaging in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company;


(ii)the Participant’s material violation of any policy or code of conduct of the
Company or any of its Affiliates, and failure to correct (if possible) following
notification of such violation;


(iii)the Participant’s unauthorized use or disclosure of confidential
information or trade secrets;


(iv)the Participant’s engaging in competition with the Company;


(v)any material breach by the Participant of his or her fiduciary duty to the
Company; or


(vi)the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company or one of its Affiliates
to the extent, degree and level of performance as expected of the Participant
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Participant by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Participant has not substantially performed the Participant’s
duties.




2

--------------------------------------------------------------------------------




(g)    Change in Control. The occurrence of any of the following events after
the Effective Date:


(i)the acquisition (other than by an Excluded Person), directly or indirectly,
in one or more transactions, by any person or by any group of persons, within
the meaning of Section 13(d) or 14(d) of the Exchange Act, of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of more than
fifty percent (50%) of either the outstanding shares of common stock or the
combined voting power of the Company’s outstanding voting securities entitled to
vote generally, whether or not the acquisition was previously approved by the
existing directors, other than an acquisition that complies with clause (x) of
paragraph (ii);


(ii)consummation of a reorganization, merger, or consolidation of the Company or
the sale or other disposition of all or substantially all of the Company’s
assets unless, (x) immediately following such event, all or substantially all of
the stockholders of the Company immediately prior to such event own, directly or
indirectly, more than fifty percent (50%) of the then outstanding voting
securities of the resulting company (including without limitation, a corporation
which as a result of such event owns the Company or all or substantially all of
the Company’s assets either directly or indirectly through one or more
subsidiaries);


(iii)the complete liquidation or dissolution of the Company; or


(iv)a change in the composition of a majority of the directors on the Company’s
Board within twelve (12) months if not approved by a majority of the
pre-existing directors.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(h)    Code. The Internal Revenue Code of 1986, as amended from time to time.


(i)    Committee. The Compensation Committee of the Board.


(j)    Company. Molina Healthcare, Inc., a Delaware corporation, and any
successor thereto.


(k)    Date of Termination. The Date of Termination shall mean:


(i)except in the case of the Participant’s termination of employment by reason
of death or Disability, the date of receipt of the Notice of Termination by the
Company or the Participant, as the case may be, or such later date specified in
the Notice of Termination, as the case may be;


(ii)if the Participant’s employment is terminated by reason of death, the date
of death; or


3

--------------------------------------------------------------------------------






(iii) if the Participant’s employment is terminated by reason of Disability, the
thirtieth (30th) day after receipt of such Notice of Termination by the
Participant.


Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Participant experiences a “separation from service” within the meaning
of Section 409A, and the date on which such separation from service takes place
shall be the “Date of Termination.”


(l)     Disability. A condition such that the Participant by reason of physical
or mental disability becomes unable to perform Participant’s normal duties for
more than one-hundred eighty (180) days in the aggregate (excluding infrequent
or temporary absence due to ordinary transitory illness) during any twelve
(12)-month period.


(m)    Effective Date. The Effective Date shall be as defined in the
introductory section hereof.


(n)    Employee. Any full-time, regular employee of the Company or any of its
Subsidiaries whose employment is not the subject of a collective bargaining
agreement, including any such employees who may be on a leave of absence
approved by the Company or any of its Subsidiaries, respectively.


(o)    ERISA. The Employee Retirement Income Security Act of 1974, as amended
from time to time.


(p)    Exchange Act. The Securities Exchange Act of 1934.


(q)    Excluded Person. “Excluded Person” means:


(i)any person described in and satisfying the conditions of Rule 13d-1(b)(1)
under the Exchange Act;


(ii)the Company;


(iii)an employee benefit plan (or related trust) sponsored or maintained by the
Company or its successor; or


(iv)any person who is the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of more than fifteen percent (15%) of the common stock of the
Company on the Effective Date (or any affiliate, successor, heir, descendant, or
related party of or to such person).


(r)    Good Reason. The occurrence of any one (1) or more of the following,
without the express written consent of the Participant:


4

--------------------------------------------------------------------------------






(i)the Participant’s position, authority, duties or responsibilities are
materially diminished from those in effect during the ninety (90)-day period
immediately preceding a Change in Control (whether or not occurring solely as a
result of the Company ceasing to be a publicly traded entity);


(ii)a material reduction in the Participant’s (x) Annual Base Salary or (y)
total annual compensation opportunity, from such total annual compensation
opportunity as in effect during the ninety (90)-day period immediately prior to
the Change in Control, or as the same may be increased from time to time;


(iii)the Company requires the Participant regularly to perform such
Participant’s duties of employment beyond a fifty (50) mile radius from the
location of the Participant’s employment immediately prior to the Change in
Control; or


(iv)a material breach by the Company of the terms of a Participant’s written
employment agreement.


In order to invoke a termination of employment for Good Reason, the Participant
shall provide a Notice of Termination pursuant to Section 7.4 to the Company’s
Chief Legal Officer of the existence of one or more of the conditions described
in clauses (i) through (iv) within ninety (90) days following the initial
existence of such condition or conditions, specifying in reasonable detail the
conditions constituting Good Reason (hereinafter, “Notice of Good Reason”), and
the Company shall have thirty (30) days following receipt of such written notice
(the “Cure Period”) during which it may remedy the condition. In the event that
the Company fails to remedy the condition constituting Good Reason during the
applicable Cure Period, the effective date of the Participant’s Termination of
Employment shall be as specified in such notice, but in no event later than
thirty (30) days thereafter. The Participant’s mental or physical incapacity
following the occurrence of an event described above in clauses (i) through (iv)
shall not affect the Participant’s ability to terminate employment for Good
Reason and the Participant’s death following delivery of a Notice of Good Reason
shall not affect the Participant’s estate’s entitlement to Separation Benefits
provided hereunder.
(s)     Notice of Termination.


(i)In the case of the Company, a written notice that (x) indicates the basis
under the Plan for termination and (y) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment under the Plan, as indicated. The
failure by the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Company hereunder or preclude the Company, respectively,
from asserting such fact or circumstance in enforcing the Company’s respective
rights hereunder.


5

--------------------------------------------------------------------------------






(ii)In the case of a Participant, a notice from a Participant to the Company
that shall indicate the specific termination provision or provisions of the Plan
relied upon and shall set forth in reasonable detail the facts and in the case
of a Notice of Termination for Good Reason, the circumstances claimed to provide
a basis for termination for Good Reason. Such Notice of Termination for Good
Reason must be given no later than ninety (90) days from the initial existence
of the condition and shall provide for a date of termination not less than
thirty (30) nor more than sixty (60) days after the date such Notice of
Termination for Good Reason is delivered to and acknowledged by the General
Counsel of the Company.


(t)    Participant. An individual who qualifies to participate in this Plan
pursuant to Section 3.1.


(u)    Qualifying Termination. At any time following a Change in Control and
prior to the second (2nd) anniversary of the Change in Control, the
Participant’s employment with the Company or any of its Subsidiaries is
terminated (i) involuntarily for any reason other than Cause, death, or
Disability; or (ii) by the Participant for Good Reason.


(v)    Section 409A. Section 409A of the Code, and the rules and regulations
issued thereunder.
 
(w)    Separation Benefits. The benefits described in Section 4.2 that are
provided to qualifying Participants under the Plan.


(x)    Subsidiary. Any corporation, limited liability company, or any other
entity in which the Company, directly or indirectly, holds a majority of the
voting power of such corporation’s, limited liability company’s, or such other
entity’s outstanding equity interests.


III.
ELIGIBILITY

3.1     Participation. Each Employee (a) who has a position of Vice President or
above, or (b) who has a position lower than Vice President, but has been
designated in writing as a Participant by the Committee or the Board, shall be a
Participant in this Plan. Notwithstanding the foregoing, if a Participant who is
eligible to participate in this Plan has entered into an agreement with the
Company that provides for benefits in the event of a termination of employment
following a Change in Control, such Participant shall be entitled to receive
Separation Benefits (or any other benefits under the Plan) only to the extent
that such Separation Benefits are in addition to or in excess of the benefits
provided under such Participant’s agreement with the Company.
3.2     Duration of Participation. The Committee may remove an Employee as a
Participant by providing written notice of removal to such Employee; provided
that no such removal shall be effective (a) during the one (1) year period
following a Change in Control, (b) if effectuated in connection with a potential
Change in Control or (c) at such time as the Participant is entitled to


6

--------------------------------------------------------------------------------




payment of a Separation Benefit or any other amounts payable under the Plan. In
addition, a Participant shall cease to be a Participant in the Plan as a result
of an amendment or termination of the Plan complying with Article VI of the
Plan, or when the Participant ceases to be an Employee or no longer qualifies as
a Participant under Section 3.1, unless, at the time the Participant ceases to
be an Employee or no longer qualifies as a Participant under Section 3.1, such
Participant is entitled to payment of a Separation Benefit or any other amounts
payable under the Plan or there has been an event or occurrence constituting
Good Reason that would enable the Participant to terminate employment and
receive a Separation Benefit. A Participant entitled to payment of a Separation
Benefit or any other amounts payable under the Plan shall remain a Participant
in the Plan until the full amount of the Separation Benefit and any other
amounts payable under the Plan have been paid to the Participant.
IV.
SEPARATION BENEFITS

4.1     Terminations of Employment which Give Rise to Separation Benefits under
this Plan. Provided that a Participant is in compliance with the terms of this
Plan and satisfies all conditions herein, such Participant shall be entitled to
Separation Benefits as set forth in Section 4.2 below if the Participant
experiences a Qualifying Termination. For purposes of this Plan, any purported
termination by the Company or by the Participant shall be communicated by
written Notice of Termination to the other in accordance with Section 7.4 hereof
and, to the extent applicable, Section 2(s) hereof.
4.2     Separation Benefits.
(a)    If a Participant experiences a Qualifying Termination, then the Company
shall pay to the Participant, in a lump sum in cash on the sixtieth (60th) day
after the Date of Termination, subject to the Participant’s compliance with
Section 4.2(e) below, the aggregate of the following amounts which benefits,
except as provided in Section 7.3 below, shall be in addition to any other
benefits to which the Participant is entitled other than by reason of this Plan:


(i)unpaid salary with respect to any paid time off accrued but not taken as of
the Date of Termination;


(ii)accrued but unpaid salary through the Date of Termination;


(iii)any earned but unpaid annual incentive bonuses from the fiscal year
immediately preceding the year in which the Date of Termination occurs (unless
(x) such annual incentive bonus is “nonqualified deferred compensation” within
the meaning of Section 409A, in which case such bonus shall be paid at the time
that bonuses with respect to such fiscal year are or otherwise would be paid in
accordance with the terms of the applicable plan or (y) the Participant has made
an irrevocable election under any deferred compensation arrangement subject to


7

--------------------------------------------------------------------------------




Section 409A to defer any portion of such annual incentive bonuses, in which
case any such deferred bonuses shall be paid in accordance with such election);


(iv)an amount equal to the Applicable Multiple times the Participant’s Annual
Base Salary; and


(v)an amount equal to the Participant’s Annual Bonus for the year in which the
Participant’s employment is terminated based on the number of entire months of
such year that have elapsed through the date of the Participant’s termination of
employment as a fraction of twelve (12).
 
(b)    If the Participant’s employment is terminated under circumstances which
entitle the Participant to Separation Benefits under this Section 4.2, for a
period of twenty-four (24) months following the Date of Termination (the
“Benefit Continuation Period”), the Company shall provide the Participant and
the Participant’s eligible dependents with extended continued health care,
dental, and life insurance benefits under the Company’s health care, dental and
life insurance benefits programs (“Extended Health Coverage”), provided that the
Participant complies with all terms and conditions of the applicable plans,
including paying an amount equal to the applicable COBRA premiums contributions,
based on the coverage elected by the Participant; and provided, further, that,
if the Participant becomes reemployed with another employer and becomes eligible
to receive health care, dental or life insurance benefits under another employer
provided plan, such Extended Health Coverage shall cease. The Company shall pay
to Participant an amount equal to the difference between the cost for Extended
Health Coverage and the amount the Participant would be required to pay for such
coverage as an active employee. Such payment shall be subject to applicable tax
withholding. Following the end of the Benefit Continuation Period, the
Participant shall be eligible for continued medical and dental coverage as
required by Section 4980B of the Code or other applicable law, as if the
Participant’s employment with the Company had terminated as of the end of such
Benefit Continuation Period.


(c)    If the Participant is entitled to Separation Benefits under this Plan and
notwithstanding anything to the contrary in any equity incentive, stock option,
stock appreciation right (SAR), performance units, phantom stock awards, or
deferred compensation plan or retirement plan or agreements, then (i) the
Participant shall become immediately fully vested in all of the Participant’s
outstanding restricted stock, stock options, SARs, warrants, performance units,
phantom stock, deferred compensation, retirement, or similar plans or agreements
of the Company, and (ii) the Participant (or his personal representative if
applicable) shall be permitted to exercise any of the Participant’s vested stock
options/SARs until the earlier of: (i) one (1) year after the Participant’s
termination of employment, and (ii) the term of such unexercised stock options,
warrants, or SARs.


8

--------------------------------------------------------------------------------






(d)    Except as provided in Section 4.2(b), the Participant shall not be
required to mitigate the amount of any payment provided for in this Section 4.2
by seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 4.2 be reduced by any compensation earned
by the Participant as the result of employment by another employer or by
retirement benefits paid by the Company after the Date of Termination, or
otherwise, or by any set-off, counterclaim, recoupment, or other claim, right or
action the Company may have against the Participant or others.


(e)    All payments and benefits provided under this Section 4.2 are conditioned
on the Participant’s continuing compliance with this Plan and the Company’s
policies. All payments and benefits are also conditioned on, and in
consideration for, the following actions being completed no later than sixty
(60) days following the Participant’s termination of employment: the
Participant’s execution (and effectiveness) of a release of claims and covenant
not to sue substantially in the form provided in Exhibit A, any revocation
period required by law has run, and the Participant has not revoked the release
of claims and covenant not to sue. In the event a Participant fails to return
such release within such time period, or revokes the release, the Participant
shall forfeit his benefits hereunder. In the event that the period for
consideration or revocation overlaps two (2) tax years, any payment due
hereunder shall not commence until the later tax year.
4.3     Limitation on Payments.
(a) Anything in this Plan to the contrary notwithstanding, in the event it shall
be determined that any payment or distribution made, or benefit provided, by the
Company to or for the benefit of the Participant under this Plan or any other
agreement between the Company and the Participant or plan of the Company would
constitute a “parachute payment” as defined in Section 280G of the Code, then
the benefits payable pursuant to this Plan shall be reduced so that the
aggregate present value of all payments in the nature of compensation to (or for
the benefit of) the Participant which are contingent on a change of control (as
defined in Section 280G(b)(2)(A) of the Code) is One Dollar ($1.00) less than
the amount which the Participant could receive without being considered to have
received any parachute payment (the amount of this reduction in the benefits
payable is referred to herein as the “Excess Amount”). The determination of the
amount of any reduction required by this Section 4.3(a) shall be made by a
nationally recognized tax counsel selected by the Company, and such
determination shall be conclusive and binding on the parties hereto.


(b)Notwithstanding the provisions of Section 4.3(a), if it is established,
pursuant to a final determination of a court or an Internal Revenue Service
proceeding which has been finally and conclusively resolved, that an Excess
Amount was received by the Participant from the Company, then such Excess Amount
shall be deemed for all purposes to be a loan to the


9

--------------------------------------------------------------------------------




Participant made on the date the Participant received the Excess Amount and the
Participant shall be obligated to repay such Excess Amount to the Company on
demand (but no less than ten (10) days after written demand is received by the
Participant) together with interest on the Excess Amount at the “Applicable
Federal Rate” (as defined in Section 1274(d) of the Code) from the date of the
Participant’s receipt of such Excess Amount until the date of such repayment.


V.
SUCCESSOR TO COMPANY

This Plan shall inure to the benefit of and be binding upon the Company and its
successors. The Company shall require any corporation, entity, individual, or
other person who is the successor (whether direct or indirect by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
the business and/or assets of the Company to expressly assume and agree to
perform, by a written agreement in form and in substance satisfactory to the
Company, all of the obligations of the Company under this Plan. It is a
condition of this Plan, and all rights of each person eligible to receive
benefits under this Plan shall be subject hereto, that no right or interest of
any such person in this Plan shall be assignable or transferable in whole or in
part, except by operation of law, including, but not by way of limitation,
lawful execution, levy, garnishment, attachment, pledge, bankruptcy, alimony,
child support or qualified domestic relations order.
VI.
DURATION, AMENDMENT AND TERMINATION

6.1     Duration. Unless earlier terminated pursuant to Section 6.2, if a Change
in Control has not occurred, this Plan shall expire three (3) years from the
Effective Date; provided, that upon each annual anniversary of the Effective
Date (each such annual anniversary a “Renewal Date”), the Plan shall be extended
for an additional year, unless pursuant to a resolution adopted by the Board
prior to the Renewal Date the Company determines not to so extend the Plan. If a
Change in Control occurs while this Plan is in effect, this Plan shall continue
in full force and effect for at least one (1) year following such Change in
Control, and shall not terminate or expire until after all Participants who
become entitled to any payments or benefits hereunder shall have received such
payments and benefits in full.
6.2     Amendment or Termination. The Company reserves the right to amend,
modify, suspend or terminate the Plan at any time by action of a majority of the
Board; provided that no such amendment, modification, suspension or termination
that has the effect of reducing or diminishing the right of any Participant
shall be effective without the written consent of such Participant for a period
of one (1) year following the Change in Control if adopted after a Change in
Control or in anticipation of a Change in Control. Any amendment, modification,
suspension or termination of this Plan adopted after a Change in Control or in
anticipation of a Change in Control shall not affect the right of any
Participant to payments or benefits to be paid or provided as a result of events
that occur prior to the second anniversary of the Change in Control.


10

--------------------------------------------------------------------------------




6.3     Procedure for Extension, Amendment or Termination. Any extension,
amendment or termination of this Plan by the Board in accordance with this
Article VI shall be made by action of the Board in accordance with the Company’s
charter documents and applicable law.
VII.
MISCELLANEOUS

7.1     Default in Payment. Any payment not made within ten (10) days after it
is due in accordance with this Plan shall thereafter bear interest, compounded
annually, at the U.S. prime rate from time to time then in effect.
7.2     No Assignment. No interest of any Participant or spouse of any
Participant or any other beneficiary under this Plan, or any right to receive
payment hereunder, shall be subject in any manner to sale, transfer, assignment,
pledge, attachment, garnishment, or other alienation or encumbrance of any kind,
nor may such interest or right to receive a payment or distribution be taken,
voluntarily or involuntarily, for the satisfaction of the obligations or debts
of, or other claims against, a Participant or spouse of a Participant or other
beneficiary, including for alimony.
7.3     Effect on Other Plans, Agreements and Benefits. Except to the extent
expressly set forth herein, any benefit or compensation to which a Participant
is entitled under any agreement between the Participant and the Company or any
of its Subsidiaries or under any plan maintained by the Company or any of its
Subsidiaries in which the Participant participates or participated shall not be
modified or lessened in any way, but shall be payable according to the terms of
the applicable plan or agreement. Notwithstanding the foregoing, any benefits
received by a Participant pursuant to this Plan shall be in lieu of any
severance benefits to which the Participant would otherwise be entitled under
any general severance policy or other severance plan maintained by the Company
and, upon consummation of a Change in Control, Participants in this Plan shall
in no event be entitled to participate in any such severance policy or other
severance plan maintained by the Company.
7.4     Notice. For the purpose of this Plan, notices and all other
communications provided for in this Plan shall be in writing and shall be deemed
to have been duly given when actually delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Company’s Chief Legal Officer at the Company’s corporate headquarters address,
and to the Participant (at the last address of the Participant on the Company’s
books and records).
7.5     Employment Status. This Plan does not constitute a contract of
employment or impose on the Participant or the Company any obligation for the
Participant to remain an Employee or change the status of the Participant’s
employment or the policies of the Company and its Affiliates regarding
termination of employment, nor does it alter or exterminate the agreement that
employment is at-will.


11

--------------------------------------------------------------------------------




7.6     Nondisparagement; Confidentiality. On the Effective Date and thereafter,
the Participant agrees that the Participant will not disparage the Company or
its directors, officers, employees, affiliates, subsidiaries, predecessors,
successors or assigns in any written or oral communications to any third party.
The Participant further agrees that he/she will not direct anyone to make any
disparaging oral or written remarks to any third parties. During the
Participant’s employment and following the Participant’s termination of
employment for any reason, the Participant agrees to not use or disclose the
confidential information or trade secrets of the Company.
7.7    Nonsolicitation. During the Participant’s employment with Company and for
twelve (12) months after the Participant’s termination of employment and payment
of the Severance Benefits hereunder, the Participant shall not, directly or
indirectly, either as an individual or as an employee, agent, consultant,
advisor, independent contractor, general partner, officer, director,
stockholder, investor, lender, or in any other capacity whatsoever, of any
person, firm, corporation, or partnership, (i) induce or attempt to induce, or
hire, any person who at the time of such inducement or hire is an employee of
the Company (or who was, within six (6) months prior to such inducement or hire,
an employee) to perform work or service for any other person or entity other
than the Company, or (ii) through the use of confidential information or trade
secrets, solicit customers, suppliers, or clients of the Company to reduce or
discontinue their business with the Company or to engage in business with any
competing entity.
7.8    Plan Administration. This Plan shall be administered by the Committee;
provided that in the event of an impending Change in Control, the Committee may
appoint a person (or persons) independent of the third-party effectuating the
Change in Control to be the Committee effective upon the occurrence of a Change
in Control and such Committee shall not be removed or modified following a
Change in Control, other than at its own initiative (the “Independent
Committee”). Except as otherwise provided in this Plan, the decision of the
Committee (including the Independent Committee) upon all matters within the
scope of its authority shall be conclusive and binding on all parties, provided
that in the event that no Independent Committee is appointed, any determination
by the Committee of whether “Cause” or “Good Reason” exists shall be subject to
de novo review.
7.9     Unfunded Plan Status. This Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of Section 401 of ERISA. All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one (1) or more grantor trusts, the assets of


12

--------------------------------------------------------------------------------




which are subject to the claims of the Company’s creditors, to assist it in
accumulating funds to pay its obligations under the Plan.
7.10     Withholding Taxes. All payments made under this Plan shall be subject
to reduction to reflect taxes required to be withheld by law.
7.11    Validity and Severability. The invalidity or unenforceability of any
provision of this Plan shall not affect the validity or enforceability of any
other provision of this Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
7.12     Section 409A.
(a) General. This Plan is intended to be exempt from the requirements of Section
409A and shall in all respects be administered in accordance with the
“short-term deferral” exception in the regulations promulgated under Section
409A. In no event may the Participant, directly or indirectly, designate the
calendar year of any payment under this Plan.


(b)In-Kind Benefits and Reimbursements. Notwithstanding anything to the contrary
in this Plan, all reimbursements and in-kind benefits provided under this Plan
shall be made or provided in accordance with the requirements of the regulations
promulgated under Section 409A, including, where applicable, the requirement
that (i) any reimbursement is for expenses incurred during the Participant’s
lifetime (or during a shorter period of time specified in this Plan); (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, except, if such
benefits consist of the reimbursement of expenses referred to in Section 105(b)
of the Code, a maximum, if provided under the terms of the plan providing such
medical benefit, may be imposed on the amount of such reimbursements over some
or all of the period in which such benefit is to be provided to the Participant
as described in Treasury Regulation Section 1.409A-3(i)(1)(iv)(B); (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, provided
that the Participant shall have submitted an invoice for such fees and expenses
at least ten (10) days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred; and (iv) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit.


(c)Delay of Payments. Notwithstanding any other provision of this Plan to the
contrary, if the Participant is considered a “specified employee” for purposes
of Section 409A (as determined by the Company in accordance with Section 409A),
any payment that constitutes nonqualified deferred compensation within the
meaning of Section 409A that is otherwise due to the Participant under this Plan
during the six-month period following the Participant’s separation


13

--------------------------------------------------------------------------------




from service (as determined in accordance with Section 409A) on account of the
Participant’s separation from service shall be accumulated and paid to the
Participant on the first (1st) business day after the date that is six (6)
months following the Participant’s separation from service (the “Delayed Payment
Date”). The Participant shall be entitled to interest (at the applicable rate in
effect for the month in which the separation from service occurs) on any cash
payments so delayed from the scheduled date of payment to the Delayed Payment
Date. If the Participant dies during the postponement period, the amounts and
entitlements delayed on account of Section 409A shall be paid to the personal
representative of the Participant’s estate on the first to occur of the Delayed
Payment Date or thirty (30) days after the date of the Participant’s death.
7.13     Governing Law. The validity, interpretation, construction and
performance of this Plan shall in all respects be governed by the laws of
Delaware, without reference to principles of conflict of law, except to the
extent pre-empted by federal law.


14

--------------------------------------------------------------------------------






EXHIBIT A
Form of Release of Claims and Covenant Not To Sue
In consideration of the payments and other benefits that Molina Healthcare,
Inc., a Delaware corporation (the “Company”), is providing to _____________
(“Employee”) under the Company’s Change in Control Severance Plan, the Employee,
on his/her own behalf and on behalf of Employee’s representatives, agents, heirs
and assigns, waives, releases, discharges and promises never to assert any and
all claims, demands, actions, costs, rights, liabilities, damages or obligations
of every kind and nature, whether known or unknown, suspected or unsuspected
that Employee ever had, now have or might have as of the date of Employee’s
termination of employment with the Company against the Company or its
predecessors, parent, affiliates, subsidiaries, stockholders, owners, directors,
officers, employees, agents, attorneys, insurers, successors, or assigns
(including all such persons or entities that have a current and/or former
relationship with the Company) for any claims arising from or related to
Employee’s employment with the Company, its parent or any of its affiliates and
subsidiaries and the termination of that employment.
These released claims also specifically include, but are not limited to, any
claims arising under any federal, state and local statutory or common law, such
as (as amended and as applicable) Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the Family Medical Leave Act, the Equal
Pay Act, the Fair Labor Standards Act, the Industrial Welfare Commission’s
Orders, the California Fair Employment and Housing Act, the California
Constitution, the California Government Code, the California Labor Code and any
other federal, state or local constitution, law, regulation or ordinance
governing the terms and conditions of employment or the termination of
employment, and the law of contract and tort and any claim for attorneys’ fees.
Furthermore, the Employee acknowledges that this waiver and release is knowing
and voluntary and that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled. Employee
acknowledges that there may exist facts or claims in addition to or different
from those which are now known or believed by Employee to exist. Nonetheless,
this Agreement extends to all claims of every nature and kind whatsoever,
whether known or unknown, suspected or unsuspected, past or present. Employee
also expressly waives the provisions of California Civil Code section 1542,
which provides: “A general release does not extend to claims which the creditor
does not know or suspect to exist in his/her favor at the time of executing the
release, which if known by him/her must have materially affected his/her
settlement with the debtor.” With respect to the claims released in the
preceding sentences, the Employee will not initiate or maintain any legal action
or proceeding of any kind against the Company or its predecessors, parent,
affiliates, subsidiaries, stockholders, owners, directors, officers, employees,
agents, successors, or assigns (including all such persons or entities that have
a current or former relationship with the Company), for the purpose of obtaining
any personal relief, nor assist or participate in any such proceedings,
including any proceedings brought by any third parties (except as otherwise
required or permitted by law). The Employee further acknowledges that he/she has
been advised by this writing that:


15

--------------------------------------------------------------------------------




he/she should consult with an attorney prior to executing this release;
he/she has at least [twenty-one (21) or forty-five (45) days, as required under
applicable law] within which to consider this release;
he/she has up to seven (7) days following the execution of this release by the
parties to revoke the release; and
this release shall not be effective until such seven (7) day revocation period
has expired.
Employee agrees that the release set forth above shall be and remain in effect
in all respects as a complete general release as to the matters released.
EMPLOYEE


______________________

[Name]


Date:




16